Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/06/2022 has been entered. 
DETAILED ACTION
Claims 1, 3, 5, 6, 8-12, 14, 15, 17, 18 and 20-27 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6, 8-12, 14, 15, 17, 18 and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications (16/911,005, 62/865,480, 62/641,599, 62/728,809) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1, 3, 5, 6, 8-12, 14, 15, 17, 18 and 20-27 are not entitled to the benefit of the prior-filed applications.  The priority date for claims 1, 3, 5, 6, 8-12, 14, 15, 17, 18 and 20-27 is 06/24/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. (US 2017/0011619), herein Bass, which incorporates by reference Hoy et al. (US 8,269,625), herein Hoy, in view of Clark (US 2006/0103520) in view of Smith (US 2006/0226972).
Consider claim 1, Bass clearly teaches a sound sensing device (Fig. 1) comprising:

a communication module that sends data via a communication signal to devices, (Interrupt generation module 190 sends a notification to a host system, [0012]) and 

a sound frequency detector that senses sound frequencies of audible signals, the sound frequency detector configured to be triggered when at least one predetermined sound frequency is detected; (Detector 100 determines if an audible alarm is detected, [0009]-[0011].)

wherein when the sound frequency detector is triggered, the communication module is configured to send at least one communication signal to at least one device. (Interrupt generation module 190 sends an alarm detection signal to a host system, [0011].)



In an analogous art, Clark, which discloses a property monitoring system, clearly teaches a communication module that sends data via a communication signal to devices external to the sound sensing device; (Automatic dialer 208, [0036]) and the at least one communication signal includes at least one of an ID number of an asset associated to the at least one alarm module, location data of the asset associated to the at least one alarm module and/or location data of the sound sensing device; (Security data packet includes alarm coordinate locations, [0024].) and an audible message generator that generates an audible message based on the at least one of the ID number of the asset associated to the at least one alarm module, the location data of the asset associated to the at least one alarm module and/or the location data of the sound sensing device, the at least one communication signal further including the generated audible message. (A voice message is generated by voice digitizer 209 and transmitted over a telephone line to the subscriber and the message incudes location of the smoke alarm, [0037].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass by a communication module that sends data via a communication signal to devices external to the sound sensing device; and the at least one communication signal includes at least one of an ID number of an asset associated to the at least one alarm module, location data of the asset associated to the at least one alarm module and/or location data of the sound sensing device; and an audible message generator that generates an audible message based on the at least one of the ID number of the asset associated to the at least one alarm module, the location data of the asset associated to the at least one alarm module and/or the location data of the sound sensing device, the at least one communication signal further including the generated audible message, as taught by Clark, for the benefit of notifying the user of the location of the alarm. 



In an analogous art, Smith, which discloses a system for alarm detection, clearly teaches the at least one predetermined frequency to be detected being adjustable to match an audible output signal of at least one alarm module located external to the sound sensing device. (Fig. 3: Decibel and pitch potentiometer 12 is adjusted to match the alarm emitting from pre-existing smoke detector 31, [0060].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass combined with Clark by the at least one predetermined frequency to be detected being adjustable to match an audible output signal of at least one alarm module located external to the sound sensing device, as taught by Smith, for the benefit of detecting an alarm signal from a greater variety of devices.
	
Consider claim 3, Bass combined with Clark and Smith clearly teaches the at least one predetermined frequency is a range of frequencies. (The PLL can lock onto frequencies within 10% of 3100 Hz or 520 Hz, [0009] Bass.)

Consider claim 5, Bass combined with Clark and Smith clearly teaches a noise cancelling module configured to cancel frequencies other than the at least one predetermined frequency. (High-pass filters 122, [0009] Bass)

Consider claim 11, Bass clearly teaches a system (Fig. 1) comprising:

at least one alarm module that generates an audible sound when an alarm condition is detected; (Smoke/fire detector and carbon monoxide alarm, [0009])

at least one sensor associated to each of the at least one alarm module that detects the audible sound and determines if the audible sound is within a predetermined frequency range, wherein if the audible sound is within the predetermined frequency range, the at least one sensor transmits at least one first communication signal to an interface; (Detector 100 detects alarms with carrier signals of 3100 Hz or 520 Hz, [0009]-[0011].) and 

(Interrupt generation module 190 sends an alarm detection signal to a host system, [0011].)

However, Bass does not explicitly teach the interface including a communication module  and an audible message generator, the communication module being configured to transmit at least one second communication signal to at least one device based on the information in the at least one first communication signal, the at least one first communication signal includes at least one of an ID number of an asset associated to the at least one alarm module, a location of the asset associated to the at least one alarm module and/or a location of the at least one sensor and the at least one second communication signal includes an audible message generated by the audible message generator, the generated audible message being generated based on the information in the at least one first communication signal. 

In an analogous art, Clark, which discloses a property monitoring system, clearly teaches the interface including a communication module (Automatic dialer 208, [0036])and an audible message generator (Voice digitizer 209, [0037]), the communication module being configured to transmit at least one second communication signal to at least one device based on the information in the at least one first communication signal, the at least one first communication signal includes at least one of an ID number of an asset associated to the at least one alarm module, a location of the asset associated to the at least one alarm module and/or a location of the at least one sensor and the at least one second communication signal includes an audible message generated by the audible message generator, the generated audible message being generated based on the information in the at least one first communication signal. (A voice message is generated by voice digitizer 209 and transmitted over a telephone line to the subscriber and the message incudes location of the smoke alarm, [0037].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass by the interface including a communication module and an audible message generator, the communication module being configured to transmit at least one second communication signal to at least one device based on the information in the at least one first communication signal, the at least one first communication signal includes at least one of an ID number of an asset associated to the at least one alarm module, a location of the asset associated to the at least one alarm module and/or a location of the at least one sensor and the at least one second communication signal includes an audible message generated by the audible message generator, the generated audible message being generated based on 

However, Bass combined with Clark does not explicitly teach the predetermined frequency to be detected being adjustable to match a frequency of the audible sound of at least one alarm module.

In an analogous art, Smith, which discloses a system for alarm detection, clearly teaches the predetermined frequency to be detected being adjustable to match a frequency of the audible sound of at least one alarm module. (Fig. 3: Decibel and pitch potentiometer 12 is adjusted to match the frequency of the alarm emitting from pre-existing smoke detector 31, [0060].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass combined with Clark by the predetermined frequency to be detected being adjustable to match a frequency of the audible sound of at least one alarm module, as taught by Smith, for the benefit of detecting an alarm signal from a greater variety of devices.

Consider claim 20, Bass combined with Clark and Smith clearly teaches the at least one sensor further comprising a noise cancelling module configured to cancel frequencies other than the predetermined frequency range. (High-pass filters 122, [0009] Bass)

Consider claim 21, Bass, which incorporates by reference Hoy, combined with Clark and Smith clearly teaches a detection module configured to sense the state of a component, the detection module triggers an alarm when a change in state is detected, wherein when the detection module triggers the alarm, the alarm is configured to generate the audible sound at the at least one alarm module. (Fig. 1: Detectors 100, 105 and 110, col. 4 lines 53-60 Hoy.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. (US 2017/0011619) in view of Clark (US 2006/0103520) in view of Smith (US 2006/0226972) in view of Holley (US 2019/0349256).
Consider claim 9, Bass combined with Clark and Smith clearly teaches communication signals sent to and from the communication module. ([0011] Bass)

However, Bass combined with Clark and Smith does not explicitly teach a signal converter configured to convert signals between analog and digital signals, 

In an analogous art, Holley, which discloses a system for distributing communication signals, clearly teaches a signal converter configured to convert signals between analog and digital signals, wherein the signal converter converts communication signals sent to and from the communication module. (The wireless communications modules 220, 230, 240 generally include at least one antenna and a radio frequency (RF) core configured to convert digital baseband signals to analog radio frequency signals to be transmitted via the respective antenna and convert analog radio frequency signals received via the respective antenna to corresponding digital baseband signals, [0024].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass combined with Clark and Smith by a signal converter configured to convert signals between analog and digital signals, wherein the signal converter converts communication signals sent to and from the communication module, as taught by Holley, to achieve the predictable result of wirelessly communicating with other devices.

Claims 6, 10, 12, 14, 17, 18, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. (US 2017/0011619) in view of Clark (US 2006/0103520) in view of Smith (US 2006/0226972) in view of Kerzner (US 2016/0267759).
Consider claim 6, Bass combined with Clark and Smith clearly teaches the at least one device is a receiver.

However, Bass combined with Clark and Smith does not explicitly teach the at least one device is a receiver coupled to a camera and the at least one communication signal further triggers the camera to capture at least one image oriented in the vicinity of the sound sensing device.

In an analogous art, Kerzner, which discloses a property monitoring system, clearly teaches the at least one device is a receiver coupled to a camera and the at least one communication signal further triggers the camera to capture at least one image oriented in the vicinity of the sound sensing device. (Monitoring system control system 410 receives the alarm event notification and selects a camera to capture images based on proximity to the sensor 420, [0138]-[0142].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass combined with Clark and Smith by the at least one device is a receiver coupled to a camera and the at least one communication signal further triggers the camera to capture at least one image oriented in the vicinity of the sound sensing device, as taught by Kerzner, for the benefit of investigating the detected alarm without requiring a human to be physically present near the sensor ([0003] Kerzner).

Consider claim 10, Bass combined with Clark and Smith and Kerzner clearly teaches the at least one device is a monitoring module configured to receive information included in the at least one communication signal and the at least one image captured, the monitoring module configured to display the at least one image and the information included in the at least one communication signal. (Fig. 2: User interface 200 includes a live video feed 210 and alarm event management center 220, [0066] Kerzner.)

Consider claim 12, Bass combined with Clark and Smith and Kerzner clearly teaches the interface further comprises a data conversion module that converts the at least one second communication signal into a format compatible with the at least one device. (The sensors 420 format messages into the format of the local network, [0116] Kerzner.)

Consider claim 14, Bass combined with Clark, Smith and Kerzner clearly teaches the at least one device is at least one   camera disposed at the location of the at least one alarm module and/or at least one sensor and the at least one second communication signal further includes a trigger for the at least one camera to capture at least one image. (Monitoring system control system 410 receives the alarm event notification and selects a camera to capture images based on proximity to the sensor 420, [0138]-[0142] Kerzner.)

Consider claim 17, Bass combined with Clark and Smith clearly teaches the at least one device is configured to receive and play the audible message. ([0037] Clark) 

However, Bass combined with Clark and Smith does not explicitly teach the at least one device is at least one mobile device.

In an analogous art, Kerzner, which discloses a property monitoring system, clearly teaches the at least one device is at least one mobile device. (Mobile device 152, [0061] Kerzner)

	
Consider claim 18, Bass combined with Clark, Smith and Kerzner clearly teaches the at least one mobile device is a two-way radio. (Mobile device 152, [0061] Kerzner)

Consider claim 22, Bass combined with Clark, Smith and Kerzner clearly teaches the at least one device is a monitoring module configured to receive information included in the at least one first communication signal and the at least one image captured, the monitoring module configured to display the at least one image and the information included in the at least one first communication signal. (Fig. 2: User interface 200 includes a live video feed 210 and alarm event management center 220, [0066] Kerzner.)

Consider claim 23, Bass combined with Clark and Smith clearly teaches the detection module.

However, Bass combined with Clark and Smith does not explicitly teach the detection module is at least one of a retractable alarmed tether, a padlock tag, powered and alarmed pedestal, a spider wrap, conductive tape and/or a lock.

In an analogous art, Kerzner, which discloses a property monitoring system, clearly teaches the detection module is at least one of a retractable alarmed tether, a padlock tag, powered and alarmed pedestal, a spider wrap, conductive tape and/or a lock. (Electronic locks, [0066])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass combined with Clark and Smith by the detection module is at least one of a retractable alarmed tether, a padlock tag, powered and alarmed pedestal, a spider wrap, conductive tape and/or a lock, as taught by Kerzner, for the benefit of determining the status of locks.

Consider claim 25, Bass combined with Clark, Smith and Kerzner clearly teaches the at least one device is at least one mobile device configured to receive and play the generated audible message. (Mobile device 152, [0061] Kerzner)

claim 26, Bass combined with Clark, Smith and Kerzner clearly teaches the at least one mobile device is a two-way radio. (Mobile device 152, [0061] Kerzner)

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. (US 2017/0011619) in view of Clark (US 2006/0103520) in view of Smith (US 2006/0226972) in view of Kerzner (US 2016/0267759) in view of Lee et al. (US 2019/0116305), herein Lee.
Consider claim 8, Bass combined with Clark, Smith and Kerzner clearly teaches the camera is configured to swivel. ([0105] Kerzner)

However, Bass combined with Clark, Smith and Kerzner does not explicitly teach when the sound sensing device is not within the field of the view of the camera, the camera is configured to use the location data to swivel such that the sound sensing device is within the field of the view of the camera before capturing the at least one image.

In an analogous art, Lee, which discloses a monitoring system, clearly teaches when the sound sensing device is not within the field of the view of the camera, the camera is configured to use the location data to swivel such that the sound sensing device is within the field of the view of the camera before capturing the at least one image. ([0088]-[0092])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass combined with Clark, Smith and Kerzner by when the sound sensing device is not within the field of the view of the camera, the camera is configured to use the location data to swivel such that the sound sensing device is within the field of the view of the camera before capturing the at least one image, as taught by Lee, for the benefit of displaying an image of the event.
	
Consider claim 15, Bass combined with Clark, Smith, Kerzner and Lee clearly teaches the at least one second communication signal further includes instructions for the at least one camera to swivel to the location of the at least one alarm module and/or at least one sensor. ([0088]-[0092] Lee)

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bass et al. (US 2017/0011619) in view of Clark (US 2006/0103520) in view of Smith (US 2006/0226972) in view of Kerzner (US 2016/0267759) in view of Feirer et al. (US 2016/0290009), herein Feirer.
Consider claim 24, Bass combined with Clark, Smith and Kerzner clearly teaches the generated audible message ([0037] Clark) the at least one device is at least one mobile device. (Mobile device 152, [0061] Kerzner)

However, Bass combined with Clark, Smith and Kerzner does not explicitly teach the at least one second communication signal further includes a text version of the generated audible message, the text message to be displayed in the at least one mobile device.

In an analogous art, Feirer, which discloses a monitoring system, clearly teaches the at least one second communication signal further includes a text version of the generated audible message, the text message to be displayed in the at least one mobile device. (The user is notified of the alarm by a telephone call on a mobile device, [0036].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Bass combined with Clark, Smith and Kerzner by the at least one second communication signal further includes a text version of the generated audible message, the text message to be displayed in the at least one mobile device, as taught by Feirer, to achieve the predictable result of notifying the user of the alarm. 

Consider claim 27, Bass combined with Clark, Smith, Kerzner and Feirer clearly teaches the at least one communication signal further includes a text version of the generated audible message, the text message to be displayed in the at least one mobile device. (The user is notified of the alarm by a telephone call on a mobile device, [0036] Feirer.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425